 Case: 4:19-cv-02836-RLW Doc. #: 24 Filed: 05/27/20 Page: 1 of 2 PageID #: 219




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CARLA BEEN,                                           )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      No. 4:19CV2836 RLW
                                                      )
SUNSHINE CLEANERS PLUS, INC.,                         )
                                                      )
               Defendant.                             )

                                     ORDER OF REMAND

       This matter is before the Court on Plaintiff Carla Been's Motion to Remand to the Circuit

Court of St. Louis County, Missouri (ECF No. 6). Defendant Sunshine Cleaners Plus, Inc.

removed this class action to federal court under the Class Action Fairness Act ("CAF A"). See 28

U.S.C. §§ 1332(d) and 1453. On May 20, 2020, the Defendant filed a consent to remand the

case to state court pursuant to the remand of a substantially similar case, Carla Been v. David

and Suk Kliethermes d/b/a Hope Cleaners, 4:19-CV-2931 SNLJ (ECF Nos. 22-1, 23). Because

the parties agree the local controversy exception applies to this matter, the Court no longer

retains jurisdiction. See 28 U.S.C. § 1332(d)(4)(A); Westerfeld v. Indep. Processing, LLC, 621

F.3d 819, 822 (8th Cir. 2010) (court must decline to exercise jurisdiction over a class action in

which, inter alia, more than two-thirds of the class members in the aggregate are citizens of the

state in which the action was originally filed). Therefore, the Court will remand the case to the

Circuit Court of St. Louis County, Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Remand (ECF No. 6) is

GRANTED.
 Case: 4:19-cv-02836-RLW Doc. #: 24 Filed: 05/27/20 Page: 2 of 2 PageID #: 220




       IT IS FURTHER ORDERED that Plaintiffs request for attorney's fees is DENIED.

       IT IS FURTHER ORDERED that Defendant's Motion to Dismiss for Lack of Subject

Matter Jurisdiction and for Failure to State a Claim (ECF No., 12) is DENIED as MOOT.

       IT IS FINALLY ORDERED that this case is REMANDED to the Twenty-First

Judicial Circuit Court, St. Louis County, State of Missouri, from which it was removed.

Dated this 27th day of May, 2020.



                                               )if~~
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               2
